Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Means are understood in the recitations below to be piping or flow paths.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “the two end faces of the at least one chamber by the length and the height of the at least one chamber and the two lateral faces of the chamber by width and height of the at least one chamber” which is considered indefinite as it is unclear how these faces relate to the already described two opposite vertical end faces, two opposite vertical lateral faces and opposite upper and lower faces.  Further “the two end faces” lacks antecedent basis.  For the purpose of examination this is considered to be a repeated limitation of the previously recited definition of the faces of the claim.
Claim 16 recites “the at least one chamber having an opening on the upper face and/or an opening on the lower face communicating with an opening in the upper face of the box and/or an opening in the lower face of the box respectively to enable the transfer of fluid to the body from the outside of the element and/or from the body to the outside of the element” which is considered indefinite as it is unclear to what limitations belong to the and/or limitation and what limitation are required by the invention due to the use of multiple and/or limitations.  For examination purposes it is interpreted that “to enable the transfer of fluid” is required.
Claim 16 uses the term “the element” multiple times which lacks antecedent basis as it is unclear if that is referring to the “modular stackable element”.  For the purpose of examination, and for the remaining claims, “the element” is understood to be referring to the “modular stackable element”.
Claim 17 recites the use of 8 and/or and or statements which renders the claim indefinite as it unclear what is required by the claim and the use of the multiplicity of or statements provides the inability to determine what is actually required of the claim invention.  
Claim 18 is considered indefinite through the use of three or statements.  Claim 16 has required the presence of “one body of material enabling the exchange of mass and/or heat”.  It is unclear from the claim if the three bodies would all be used for both exchange of mass or heat in the invention or only for one of the two processes.

Claim 26 further recites “the elements being disposed so that at least one body of the first element is disposed above at least one body of the second element”.  It is unclear from the limitation if this is the same as the “body for of material enabling the exchange of mass and/or heat” For the purpose of examination this is considered the same.
Claim 26 is considered indefinite through the use of three or statements regarding the body.  Claim 16 has required the presence of “one body of material enabling the exchange of mass and/or heat”.  It is unclear from the claim if the three bodies would all be used for both exchange of mass or heat in the invention or only for one of the two processes.

This is meant to be a comprehensive list of the issues under 35 USC 112(b) with the claims; however, due to the extensive issues referred to here, and the large amount of “or” statements in the claims, others issues regarding indefiniteness may not present themselves and as such upon any amendments the claims will be reevaluated for indefiniteness in light of any amendments made as to their definiteness.

Claims 19-25, 27-30 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagne et al. (US PG Pub 20090211295), hereinafter referred to as Cavagne and further in view of Gentry et al. (US PG Pub 20110031861), hereinafter referred to as Gentry.

With respect to Claim 16, Cavagne (Figures 1-5) teaches a modular stackable element for construction of a device for exchange of mass and/or heat comprising 
a parallelelpipedal box having a length, a width and a height (cold box package, seen in Figure 1 as a box which contains the components of the system),
the box comprising opposite horizontal upper and lower faces, two opposite vertical end faces and two opposite vertical lateral faces, the upper and lower faces of the box being defined by the length and the width of the box, the two opposite vertical end faces of the box being defined by the length and the height of the box, and the two opposite vertical lateral faces of the box being defined by the width and the height of the box (this is how the box is with the top and bottom dimensions being length and width of the box and the side face dimensions being defined by height/width and height/length), the box containing at least one layer of thermal insulation (insulating material I), the layer of insulation covering at least the lateral and end faces of the box (the insulation is in part up against the walls of the box and thus  the layer of insulation surrounding at least one chamber of parallelelpipedal volume inside the box, the at least one chamber having a length, a width and a height (heat exchanger box 5 which has a parallelelpipedal shape and opposite faces which would be at least in part surrounded by the insulation),  the at least one chamber having opposite horizontal upper and lower faces, the upper face and/or the lower face of the at least one chamber being at least partially open (the bottom and top faces of the parallelelpipedal section can be considered open to the inlet/outlet portions) two opposite vertical end faces and two opposite vertical lateral faces, the upper and lower faces of the at least one chamber being defined by the length and the width of the chamber (the orientation of the chamber is the same as the box) the two end faces of the at least one chamber by the length and the height of the at least one chamber and the two lateral faces of the chamber by the width and the height of the at least one chamber (the orientation of the chamber is the same as the box so the end faces have the same orientation), the at least one chamber containing at least one body of material enabling the exchange heat (the exchanger comprises metal plates for heat exchange, paragraph 47), the body being of parallelelpipedal shape and filling at least a part of the at least one chamber (the plates can be considered parallelelpipedal a well based on having a extension along a length, width and a thickness, paragraph 47), the at least one chamber having an opening on the upper face to enable the transfer of fluid to the body from the outside of the element to the outside of the element (the upper face is in combination with a collecting line for heated waste nitrogen that leaves the cold box).


Cavagne does not teach the thermal insulation with a thickness less than one third of the width of the box, the layer of insulation covering at least the lateral and end faces of the box.

Gentry teaches that insulation for a cryogenic container is formed by a sheet attached to interior walls of the cold box (20). Further, it is taught that a desired minimal thickness of insulation is desired to minimized the container size (paragraph 8) and the size and thickness of the thermal insulation is a function of the size of the cold box and the heat leakage (paragraph 20).  Thus the thickness of insulation is a result effective variable.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have had the insulation of Cavagne have a thickness of less than one third of the width of the box as it would be a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


With respect to claim 17, Cavagne teaches in which the at least one body fills at least a least one chamber inside the box (the plates fill at least part of the chamber), another body enabling the exchange of heat fills another part of the at least one chamber or another chamber (there are multiple plates) 
ii)    at least one material transfer conduit passes through the other part, or even the rest of the at least one chamber or another chamber, to enable the material to pass through the box (fluid flows through the heat exchanger bodies along the plates, paragraph 47 which would form conduits).

With respect to claim 18, Cavagne teaches wherein the at least one body is constituted by a stack of vertically oriented metal plates (paragraph 47, as described in claim 1).
Cavagne does not teach that the plates are separated by fins.

Examiner takes official notice that it is old and well known that when using plates in a heat exchanger to provide fins between the plates to increase the surface area of contact of the fluid with the plates and thus increase the overall heat exchanger rate in the heat exchanger.

With respect to claim 19, Cavagne teaches in which the at least one chamber is open on the upper face and the lower face of the box and the height of the at least one chamber is substantially equal to the height of the box (the chamber 5 can be considered only part of the chamber with the piping and 

With respect to claim 20, Cavagne teaches in which the at least one chamber is open on the upper face or the lower face of the box and closed on the opposite face of the latter (the piping for CNR can be considered the upper face of the box extending through an upper face in the opening).

With respect to claim 21, Cavagne teaches in which an opening in the upper face of the at least one chamber communicates with an opening in the upper face of the box, the two openings preferably having substantially the same dimensions (the upper face of the chamber opening can be considered the pipe opening that leads to CNR which passes through the top of the box which would have the box have the same dimension opening of the pipe).

With respect to claim 22, Cavagne teaches which does not comprise insulation in the space between the communicating openings in the face of the at least one chamber and in the face of the box (there would be no insulation where the pipe passes).

With respect to claim 23, Cavagne teaches which has an empty space in the space between the communicating openings in the face of the at least one chamber and in the face of the box (there would be an empty space where the pipe passes which allows fluid to flow through).

With respect to claim 24, Cavagne does not teach in which the opening in the upper face of the box occupies at least 20% of the surface of the respective face of the box.


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have had the opening in the constitute 20% upper face of the box since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of 

With respect to claim 25, Cavagne does not teach in which the opening in the upper face of the chamber occupies at least 20% of the surface of the respective face of the chamber

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have had the opening in the constitute 20% upper face of the chamber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Longsworth would not operate differently with the claimed larger opening in the face as it would still allow for substantial flow of the fluid out of the chamber.  Further, applicant places no criticality on the range claimed, indicating simply that the opening is at least 20%.  It should also be noted, that while not described in the specification, from the drawings it would appear that the opening for the pipe constitutes at least 30% of the opening of the chamber.



With respect to claim 26, Cavagne teaches an assembly of at least one first element and at least one second element of at least one first element and at least one second element stacked one on the other and in contact one another (the two series of heat exchanger 1 and 2 constituting 5 and 7 respectively can be in separate cold boxes, paragraph 57, such that this would be understood there 

Cavagne does not teach that the plates are separated by fins.

Examiner takes official notice that it is old and well known that when using plates in a heat exchanger to provide fins between the plates to increase the surface area of contact of the fluid with the plates and thus increase the overall heat exchanger rate in the heat exchanger.

With respect to claim 27, Cavagne teaches in which the elements are on one another by connecting the lower edges of the four lateral and end walls of the box of the first element to the upper edges of the four lateral and end walls of the second box (the boxes are stacked and thus would be connected this way, which configuration can be seen in Figure 6).

Cavagne does not teach that they are connected by welding.  

Examiner takes official notice that to connect components in a cryogenic system that it is old and well known to weld them together as it provides a secure connection that is simple and quick to provide.

With respect to claim 28, Cavagne teaches a gas treatment device ii) a heat exchanger is at least partially constituted by an assembly of at least two elements as claimed in claim 18 (the two series of heat exchanger 1 and 2 constituting 5 and 7 respectively can be in separate cold boxes, paragraph 57, such that this would be understood there would be two elements stacked and would have the same general configuration and insulation as modified in claim 16), variant ii), the assembly comprising means for sending a gas to an element of the assembly and means for taking up the gas at a higher or lower 

With respect to claim 29, Cavagne teaches in which at least one first fluid is introduced into the body of an element of an assembly and a second fluid derived from the first fluid is removed from the body of another element of the assembly (cold nitrogen is introduced into the lower assembly and removed from the top of the assembly as a warm nitrogen which means it goes into one of the elements and out the other).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagne/Gentry and further in view of Howard (US PG Pub 20160245585)

With respect to claim 30, Cavagne does not teach in which the exchange of heat is carried out at a pressure of less than 2 bar.

Howard teaches that a lower pressure column operates at a pressure in the range of about 1.1 to 1.5 bar (paragraph 31).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the nitrogen from the lower pressure column of Cavagne to have been passed to the heat exchanger at between 1.1 to 1.5 bar (and thus the heat exchanger would at least in part be carried out at a pressure of less than 2 bar) based on the teaching of Howard as applicant appears to have placed no criticality on the range, indicating simply that the process is preferably carried out at a pressure of less than 2 bar (page 7, lines 28-29 of the specification) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763